Citation Nr: 1637028	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a hernia or residuals of a hernia.

2.  Entitlement to service connection for depression, to include as secondary to service-connected nephrolithiasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a July 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In June 2015, the Board denied service connection for a hernia and remanded the issue of entitlement to service connection for depression for further development.  The Veteran appealed the portion of the Board's decision addressing the hernia claim to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the March 2016 Order, the Court vacated and remanded the portion of the Board's June 2015 decision which address the hernia claim for compliance with instructions provided in the Joint Motion.  In addition, as explained below, there has been substantial compliance with the Board's remand directives pertaining to the depression claim.  Therefore, the case is appropriate for appellate review.  


FINDINGS OF FACT

1.  A hernia was not incurred during active service, nor were symptoms of a hernia continuous or recurrent in service; hernia symptoms have not been continuous or recurrent since service separation; and there is no medical nexus between any current hernia and active service.

2.  The Veteran's depression is not related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hernia have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5130A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

The conditions at issue are not any of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.309(b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  

To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hernia

The March 2016 Joint Motion Remanded this issue because it found the Board's June 2015 decision denial deficient as to the reasoning of why a VA examination was not warranted.  Below the Board readjudicates the appeal, and in so doing addresses the concerns in the Joint Motion in the discussion below.  

The Veteran contends that he has an inguinal hernia which was incurred during active service.  Specifically, he avers that he was lifting heavy radar equipment and that the strain of lifting caused a hernia.  He has stated that he has experienced symptoms of a hernia (pain) ever since this incident, but did not seek treatment following service separation for many years because he did not have insurance.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a hernia during active service, and that the preponderance of the evidence demonstrates that symptoms of a hernia were not continuous or recurrent in service.    

Service treatment records show that in September 1964, the Veteran experienced an acute onset of pain in the right inguinal area four hours prior.  He denied any traumatic event, but stated that he regularly lifted 30 to 40 pound radar units in the performance of his job.  Physical examination revealed tenderness to palpation in the right inguinal area and pain with tension on the right testicle.  The clinician stated he was unable to evaluate for a hernia due to tenderness.  The Veteran was given a scrotal support and the clinician noted that he would be reevaluated for a hernia once the pain subsided.  


In October 1964, the Veteran reported that his pain had improved, and that he had experienced blood following urination on three occasions.  He remained tender in the right inguinal area, and the right testicle was tender but not swollen.  The clinician explicitly noted no hernias and diagnosed urethritis.  

There is no further documentation of inguinal pain or other hernia symptoms in the service treatment records.  At the July 1966 separation examination, clinical evaluation of the abdomen and viscera, to include hernia, was marked normal.  In addition, it appears that the September 1964 lifting incident was referenced, in that the examining clinician noted that the Veteran was treated for swelling of the right testicle caused by severe strain, but there was no mention of a hernia or even inguinal pain.   

Based on the foregoing, the Board finds that, although the Veteran experienced inguinal pain during active service, the overwhelming preponderance of the evidence demonstrates that he did not incur a hernia during active service, nor were symptoms of a hernia continuous or recurrent.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a hernia have not been continuous or recurrent since separation from active service in August 1966.  

Following separation from service in August 1966, the evidence of record does not show any complaints, diagnosis, or treatment for a hernia until March 2001, 35 years later, when a VA treatment note documents a slight indirect hernia in the right inguinal area.  No treatment was rendered or proposed at the time.        

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for 35 years after service separation until 2001 is one factor that tends to weigh against a finding of continuous or recurrent hernia symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that hernia symptoms have not been continuous or recurrent since service separation includes the absence of any further documentation of a right inguinal hernia following its diagnosis in 2001.  In February 2009, VA treatment notes document a minor direct left inguinal hernia, which the opposite side of the pain the Veteran experienced during active service.  Moreover, he was diagnosed with a hiatal hernia via an upper GI x-ray study in January 2015, but this was in a completely different anatomical area of the body than the pain he experienced during active service.  

Moreover, subsequent to the diagnosis of a right inguinal hernia in 2001, VA treatment notes specifically document the absence of any hernias in January 2010, November 2010, and February 2013, providing highly probative evidence against continuous or recurrent symptoms of a hernia since active service.      

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent hernia symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent hernia symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which, although they demonstrate a single episode of inguinal pain, are negative a finding or diagnosis of a hernia, including the July 1966 separation examination report; and the lack of any documentation of reports or treatment for a hernia until 2001, 35 years after service separation; and the findings of no hernias in January 2010, November 2010, and February 2013, as noted above.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent hernia symptoms since service, so as to warrant a finding of a nexus between any current hernia and active service. 



The Board acknowledges the Veteran's statements that his hernia is etiologically related to his active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.

Moreover, there are no competent opinions of record suggesting a nexus between the hernia diagnosed 35 years after service and the symptoms of inguinal pain experienced by the Veteran during active service, nor does the medical evidence of record suggest such a nexus.   

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's hernia and his military service, including no credible evidence of continuous or recurrent hernia symptoms during active service, continuous or recurrent hernia symptoms following service separation, or competent medical evidence establishing a link between the Veteran's hernia and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a hernia, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent hernia symptoms and continuous or recurrent post-service hernia symptoms.  

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Depression

The Veteran contends that he has depression that was caused or aggravated by his service-connected nephrolithiasis.  He has not contended that his depression began during active service.  Moreover, his service treatment records are negative for any complaints, symptoms, findings, treatment, or diagnoses of any psychiatric disabilities.  

The first post-service documentation of a report or treatment of depression is an October 1999 VA treatment note that lists depression in the Veteran's primary medical history.  A March 2001 treatment note indicates that he began taking Prozac to treat depression several years prior, and that the depression had resolved after three years of therapy.  

Therefore, because the Veteran has not claimed direct service connection and the evidence does not otherwise suggest a connection between a disease, event, or injury during active service and the current depression, the Board will focus on the question of whether the current depression was caused or aggravated by the service-connected nephrolithiasis, this Veteran's only service-connected disability.  

As noted above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

For the reasons set forth below, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's depression and his service-connected disability.  

In support of his claim, the Veteran submitted a Disability Benefits Questionnaire for his kidney disorders completed by a VA staff surgeon.  In the Questionnaire, the doctor indicated that the Veteran has anxiety, depression, and adjustment disorder secondary to chronic kidney stones and urinary tract infections.  

The Board finds that this opinion is inadequate because it was made by a doctor who is not a mental health professional.  Moreover, the purpose of the Disability Benefits Questionnaire was to examine the Veteran for his kidney conditions.  In June 2015, the Board remanded this case in an attempt to obtain a VA examination or opinion regarding the Veteran's psychiatric disability.  However, the Veteran refused the examination.  In doing so, he denied VA evidence which may have helped substantiate his claim, and the Board must rely on the evidence already of record.  See 38 C.F.R. § 3.655(b).

There are no other favorable competent opinions of record regarding the depression claim, and no other medical evidence of record suggests a relationship between the service-connected nephrolithiasis and the depression.  Moreover, VA treatment records do not show treatment or diagnosis of depression by a mental health professional.  Rather, it appears that his primary care provider prescribed medication for depression in 1999, as noted above, and that the depression was deemed to have resolved in 2001.  

In April 2002, the Veteran requested to be put back on Prozac because he reported that he "felt great" while on it.  The VA clinician assessed "early signs of depression."  

A diagnosis of depression continued to appear throughout VA treatment notes even though depression screenings were negative in May 2003, April 2004, April 2005, April 2008, July 2009, December 2011, July 2012, and February 2013.  These consistently negative depression screenings raise the question of whether the Veteran has a current disability.  However, as noted above, he refused to submit to an examination which may have clarified that issue.  

As above, the Board has considered the Veteran's statements that his depression is etiologically related to his service-connected nephrolithiasis.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau; see also Barr (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau.    

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's depression was caused or aggravated by his service-connected disability.    

For these reasons, service connection for depression must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for depression, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a February 2009 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements, including his testimony at the July 2011 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2011 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

To specifically address the concerns of the Joint Motion, in this case the Board continues to find that a VA examination is not necessary in order to decide the hernia service connection issue.  It remains acknowledged that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's service treatment records are negative for any finding or diagnosis of a hernia; indeed, as described above, treatment records from October 1964 following the claimed injury as well as the July 1966 separation examination report specifically indicate that no hernias were found on examination.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event resulting in a hernia in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no continuous or recurrent symptoms of a hernia in service and no continuity of symptoms of a hernia since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a hernia.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hernia would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hernia diagnosed 35 years after service separation and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Next, with regard to the claimed depression, as noted above, in June 2015, the Board remanded the claim for a VA examination and opinion.  However, an e-mail dated November 3, 2015, from the Mountain Home VA Medical Center where the examination was scheduled to the AMC indicates that the Veteran refused the VA psychiatric examination.  The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  In failing to report for the requested VA examination, the Veteran did just that.  The Board reiterates that when a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  

The Board acknowledges the argument of the Veteran's Accredited Representative in the April 2016 Written Brief Presentation that "it appears" that the Veteran was not notified of the time and place of the VA psychiatric examination as there is no documentation of such notice associated with the claims file.  However, the Board does not find this argument persuasive in that neither the Veteran not his representative have affirmatively asserted that he actually failed to receive notice of the examination.  In addition, it is unlikely that the VA Medical Center would report that the Veteran refused the examination when, in fact, he simply failed to show up for it.  In any case, there is no requirement that a copy of the notice for the examination be put in the file for the presumption of regularity cited by the  Veteran's representative to apply; and it is not explained how producing a copy for the claims file makes it any more likely that the notice was properly delivered.  Therefore, the Board finds that further attempts to schedule an examination for this Veteran would be futile, and that VA's duty to assist in providing an examination has been satisfied.   

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a hernia is denied.  

Service connection for depression is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


